FRICK, J.
(concurring).
The question regarding the statute of limitations, to my mind, is not entirely free from doubt. While the respondent Holger W. Ramlose had exclusive possession and control of the stock in question for fourteen years prior to the time he was made a party to the action, and while during all of that time he apparently exercised the same dominion and made the same use thereof as any owner of similar property usually does, .yet it is beyond dispute that during all of that time he was also a tenant in common with his brothers and sisters of the stock in question. All of his acts of dominion and control may therefore have been those of a tenant in common rather than that of an absolute owner. His possession, under the circumstances disclosed by the evidence, is presumed to be that of tenant in common, and until that presumption is overcome by sufficient direct or inferential evidence, it must prevail. The evidence respecting exclusive ownership is merely inferential, and, in view that inferences may be deduced both for and against exclusive ownership I am not able to say that the presumption has been overcome. I, therefore, yield my judgment to that of my Associates. I have less hesitancy in arriving at this conclusion for the reason that in case Holger W. Ramlose has paid assessments, taxes, etc., to preserve the stock *496in excess of the value of its use, he may, as between himself and his'cotenants, as pointed out in McCready v. Fredericksen, supra, be reimbursed therefor. Upon the other hand, if we should err in giving him exclusive title, his eotenants would be without any redress whatever.